Citation Nr: 1752592	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to August 11, 2008, and to an initial staged rating in excess of 30 percent thereafter.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In an October 2017 informal hearing presentation the Veteran's representative asserted that the Veteran's most recent VA audiology examination report, performed in April 2014, does not adequately describe the Veteran's current hearing loss disability.  The representative requested that the Veteran's claim be remanded for a new VA audiological examination.  This is an indication that the Veteran's hearing loss disability has increased in severity since the April 2014 VA audiological examination.  The Veteran should be provided a new VA audiological examination to evaluate the current severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate such with the Veteran's claims folder.

2.  Afford the Veteran an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is also requested to fully describe the functional effects caused by the Veteran's hearing loss.

3.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




